     CASE 0:20-cv-00610-JRT-BRT Document 10 Filed 04/06/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



Erica Harris and Marilyn Talbot,              Case No. 20-CV-610-JRT-BRT
each individually and on behalf               Case Type: FLSA/Overtime
of all others similarly situated,

            Plaintiffs,
                                                NOTICE OF VOLUNTARY
      v.                                             DISMISSAL

UnitedHealth Group Incorporated,

            Defendant.

      Pursuant to Fed. R. Civ. P. 41(a)(1), Plaintiffs voluntarily dismiss this action

without prejudice.



Dated: April 6, 2020                   MADIA LAW LLC



                                       /s/Joshua A. Newville_______________
                                       Joshua A. Newville, MN #395221
                                       323 Washington Ave. N., #200
                                       Minneapolis, Minnesota 55401
                                       Ph: 612.349.2743 | Fax: 612.235.3357
                                       Email: newville@madialaw.com
